IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-91,066-01


                     EX PARTE ROGER DALE BRUCE, JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. DC-F201800250A IN THE 18TH DISTRICT COURT
                           FROM JOHNSON COUNTY


       Per curiam.


                                            ORDER

       Applicant was convicted of assault family violence impeding breath and assault family

violence with prior conviction, and sentenced to eight years imprisonment and ten years probation

respectively. Applicant did not appeal his convictions. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that, while this application refers to both counts

of this cause number, all the claims refer only to the second count wherein Applicant

received a suspended sentence and was placed on community supervision. Applicant’s
                                                                                             2

community supervision has not been revoked at this time, and therefore, his conviction under

that count is not final. See TEX . CODE CRIM . PROC. arts. 11.07, § 3(a), 11.072. Therefore, we

dismiss this application.



Filed: April 22, 2020
Do not publish